Citation Nr: 1313957	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-09 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a left acromioclavicular (AC) joint separation of the left shoulder. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left knee injury with chronic pain.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, denied the Veteran's claims for increased disability ratings for his service-connected left shoulder and left knee disabilities.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is of record.

In June 2011, the Board remanded the Veteran's increased rating claims on appeal for further development. 

As a result of findings made during the Veteran's July 2011 VA joints examination and as a result of the Veteran's testimony during his March 2011 Board hearing, the board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, this issue has been added for current appellate consideration.

For the reasons described below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

The Board's prior remand instructed the RO to afford the Veteran a new and contemporaneous VA examination to fully assess the severity of his service-connected left shoulder and left knee disabilities.  In accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board specifically requested that the VA examiner describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination found to be present.

The Veteran was afforded this requested VA examination in July 2011.  The Veteran reported having near constant pain in both his left knee and left shoulder.  Left knee symptoms included swelling, locking, and instability.  Left shoulder symptoms included some feelings of instability and severe pain that reportedly interfered with the Veteran's ability to sleep.  Pain treatment included taking Motrin up to three times per day.  The examiner noted that the Veteran's ability to do his work was affected, in the form of a lack of production, due to his service-connected disabilities.  He had most difficulty with any sort of significant lifting or prolonged standing.  

The examiner reported the Veteran's ranges of motion for his left knee and left shoulder and indicated that the experienced pain throughout both ranges of motion which became more severe at the end of each range.  The Veteran was able to complete repetitive range of motion testing without a change in the range of motion or level of pain in either his left shoulder or left knee.  He had a positive impingement sign for the left shoulder with tenderness to palpation at the AC joint.  He had normal strength and stability in the left shoulder.  The examiner noted bony hypertrophy in the left knee with slight swelling but no warmth or redness.  The knee had normal anterior drawer test, posterior drawer test, McMurray's test, and Lachman's test and the knee was stable to varus and valgus stressing.  Tenderness was noted over the patellofemoral joint.

X-rays revealed patellofemoral spurring with sclerosis of the left knee and moderate to severe posttraumatic changes at the left AC joint, with decreasing joint space of the AC joint, and bony hypertrophy.  

While the VA examiner identified the Veteran's symptoms of pain and feelings of instability in the left shoulder, and symptoms of swelling, locking, and instability in the left knee, he did not further identify whether the Veteran experienced any additional range-of-motion loss, of either service-connected joint disability due to weakened movement, excess fatigability, or incoordination, as requested in the June 2011 remand instructions.  Thus, on review of the examination report, it appears that the VA examiner did not fully consider additional limitations of function, to include limitation of motion, of the Veteran's service-connected left shoulder and left knee disabilities as a result of such symptoms as pain, weakened movement, excess fatigability, incoordination, or during flare-ups, as required by the Court in DeLuca, 8 Vet. App. 202. 

Additionally, while the VA examiner indicated that the Veteran denied having flare-ups, presumably of either the left knee or left shoulder, flare-ups were previously noted in an April 2009 VA examination report.  Specifically, the Veteran was noted to experience two flare-ups per month involving the left shoulder and one flare-up approximately every three months involving the left knee. 

Moreover, while the VA examiner noted that the Veteran experienced instability in his left knee, there is no finding in the examination report to indicate the severity of instability (i.e., slight, moderate, severe).  Such a determination is important to determine the appropriate disability rating for the Veteran's service-connected left knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

Based on the foregoing, the Board finds that the July 2011 VA examination report does not provide an adequate assessment of the severity of the Veteran's service-connected left shoulder and left knee disabilities.  Notably, when the evidence suggests that the level of severity of a claimant's service-connected disability is more severe than reflected in the most recent examination report, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).  

Finally, with respect to the Veteran's derivative TDIU claim, the Board cannot fairly adjudicate that claim without first obtaining an adequate medical opinion regarding the effects of his service-connected shoulder and knee disabilities on his ability to secure or follow substantially gainful employment.  As noted by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Here, while the July 2011 VA examiner noted that the Veteran's service-connected disabilities affected his ability to complete his usual occupation, it is unclear whether his disabilities may now preclude him from securing or following substantially gainful employment.  Thus, an opinion as to the effect of the Veteran's service connected disabilities on his ability to secure and follow a substantially gainful occupation is required on remand.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to assess the severity of his service-connected left shoulder and left knee disabilities.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify any and all residual manifestations found to be associated with the Veteran's service-connected left shoulder and left knee disabilities and fully describe the extent and severity of those manifestations.  

The examiner should specifically address the following: 

a)  Report the Veteran's ranges of motion of his left shoulder and left knee in degrees, and state the point at which any pain is demonstrated.

b)  Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the left shoulder and left knee, including during flare-ups.  Specifically, indicate whether there is likely to be any limitation of motion due: to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.

c)  Give an opinion as to whether pain could significantly limit functional ability, including limitation of motion, during flare-ups or when the left shoulder or left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

All limitation of function, including due to pain on use, must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

d)  After reviewing the most recent radiographic images of the Veteran's left shoulder and left knee, describe any degenerative changes found to be present.

e)  Determine whether the Veteran has any favorable or unfavorable ankylosis of the left shoulder or left knee.

f)  Determine whether there is other impairment of the humerus, (i.e., loss of head, nonunion, fibrous union, malunion, recurrent dislocation) or of the clavicle or scapula (i.e., dislocation, nonunion, malunion). 

g)  State whether there is objective evidence of lateral instability or subluxation of the Veteran's left knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

h)  The examiner should additionally provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e. residuals of left AC joint separation, residuals of left knee injury with chronic pain, left shoulder scar), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address the Veteran's lay contentions regarding instability and prior reports of flare-ups involving his left shoulder and left knee joints.

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the Veteran's increased ratings and TDIU claims on appeal.  If there is any period beginning one year prior to the current claim when the Veteran did not meet the percentage requirements for TDIU and was unemployed or earning less than the poverty rate for one person, refer the TDIU claim to the Director of VA's Compensation and Pension (C&P) Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2012).

If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


